918 F.2d 957
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CONSOLIDATED RAIL CORPORATION, Plaintiff-Appellee,v.AVEC EQUIPMENT CORPORATION, Defendant-Appellant.
No. 90-3871.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant, Avec Equipment Corporation, appeals an order of the district court granting the plaintiff's motion for partial summary judgment in this action for recovery of a freight charge.  The order did not entirely dispose of the case.  An order to show cause why this appeal should not be dismissed was entered on October 15, 1990.  No response has been filed.


2
In the absence of certification under Fed.R.Civ.P. 54(b), an order which disposes of less than all claims or parties in an action is not a final, appealable order.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  A certification of a judgment as final under Rule 54(b) must provide a rationale for immediate appeal.   Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).  In the instant case, there was no such certification, and matters are still pending in the district court.


3
It is therefore ORDERED that this appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.